Deen, Presiding Judge.
Division 2 of our opinion appearing in 157 Ga. App. 484 (1981), having been vacated by the Supreme Court by order dated March 5, 1981, and remanded for reconsideration of that division in light of Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979), we hereby find the general grounds to be without merit. We have reviewed the entire record and find that a rational trier of fact could have reasonably found from the evidence adduced at trial that the defendant was guilty beyond a reasonable doubt. Black v. State, 154 Ga. App. 441 (268 SE2d 724) (1980).

Judgment affirmed.


Birdsong and Sognier, JJ., concur.